Citation Nr: 1420534	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  12-30 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to an initial, compensable rating for left gastrocnemius strain.

2. Entitlement to a rating higher that 20 percent for residuals of a healed fracture of the left medial malleolus. 

3. Entitlement to a rating higher than 10 percent for lumbosacral strain. 

4. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from June 1966 to February 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which granted service connection for a left gastrocnemius strain while denying the Veteran ratings in excess of 10 percent for his left ankle and lower back conditions.  In September 2012, during the pendency of the appeal, the RO granted the Veteran a 20 percent rating for his left ankle condition.  This did not abrogate the appeal concerning this claim.  See AB v. Brown, 6 Vet. App. 35, 39 (1993). 

In July 2013, the Veteran, accompanied by his wife, testified before the undersigned Veterans Law Judge (VLJ) via video conference.  A transcript of that hearing has been associated with the claims file.  The Veteran submitted additional evidence at his hearing, accompanied by a waiver of RO consideration.

At this hearing, the Veteran raised the issue of entitlement to a TDIU.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered as part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, the Board has added the issue to those already on appeal.  

The Board has also reviewed the Veteran's electronic record (Virtual VA and VBMS) prior to rendering a decision in this case.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1. The Veteran's left gastrocnemius strain exhibits "cardinal signs and symptoms" and thus, is best characterized as "moderate." 

2.  The Veteran's residuals of a healed fracture of the left medial malleolus is not manifested by ankylosis of the ankle. 

3.  The Veteran's lumbosacral strain is manifested by muscle spasm severe enough to result abnormal kyphosis; forward flexion of the thoracolumbar spine is to 80 degrees. 

4.  The Veteran has mild radiculopathy of his left lower extremity associated with his low back condition. 


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating of 10 percent for left gastrocnemius strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.73, Diagnostic Code (DC) 5311 (2013).

2. The criteria for a rating higher than 20 percent for residuals of a healed fracture of the left medial malleolus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5270-5275 (2013).

3. The criteria for a 20 percent rating for lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5235-5243 (2013).

4.  The criteria for a separate 10 percent rating for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.124a, DC 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.  Here, the Veteran was provided with the relevant notice via a November 2011 letter.  He has not alleged any further notice deficiency, thus the duty to notify has been met. 

To satisfy its duty to assist, the VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A.  This includes assisting the claimant in obtaining necessary medical examinations and opinions.  Id.  Here, the Veteran's service and VA records have been obtained and associated with the claims file.  The Veteran was provided VA examinations which contain a description of the history of his disabilities at issue, document and consider the relevant medical facts and principles, and provide a basis in which to properly rate the current state of the Veteran's various disabilities.  Thus, the Board deems VA's duty to assist as met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 



Finally, as mentioned above, the Veteran testified at a video conference hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


II. Increased Ratings

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the history of the disability.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as in the Veteran's claims for higher ratings for his left ankle and lower back conditions, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Because the level of disability may have varied over the course of the claim, the rating may be 'staged' higher or lower for segments of time during the period under review in accordance with evidence of such variations.   See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  For the Veteran's claim for a higher initial rating for his left gastrocnemius strain, the proper scope of the evidence includes all medical evidence submitted in support of his claim, as this appeal stems from his original grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993)

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.


a. Initial compensable rating for left gastrocnemius strain

The Veteran contends that his gastrocnemius strain of the left leg is warranted an initial compensable rating.  At his July 2013 hearing, he stated that the strain caused him aches, weakness, pain, and limited the distance he could walk.  He also claimed that a VA doctor told him the strain was best described as "moderate to severe moderate."

This condition is currently rated under 38 C.F.R. § 4.73, DC 5311, which indicates a muscle injury to the left leg implicating the triceps surae, including the gastrocnemius.  A 0 percent rating is for a muscle injury that is slight; a 10 percent rating is for one that is moderate; a 20 percent rating is for one that is moderately severe; and a 30 percent rating is for one that is severe.  



A slight muscle disability is a simple wound of the muscle without debridement or infection.  38 C.F.R. § 4.56(d)(1)(i) (2013).  A history with regard to this type of injury should include service department record of superficial wound with brief treatment and return to duty; healing with good functional results; and no "cardinal signs or symptoms."  38 C.F.R. § 4.56(d)(1)(ii).  Cardinal signs or symptoms are defined as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).  Objective findings of a slight disability include: a minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1)(iii).

A moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  38 C.F.R. § 4.56(d)(2)(i) (2013).  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  38 C.F.R. § 4.56(d)(2)(ii).  Objective findings of a moderate disability include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue, and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  Id. at (d)(2)(iii).  

A moderately severe muscle disability is a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  38 C.F.R. § 4.56(d)(3)(i) (2013).  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings of a moderately severe muscle wound are manifested by: entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side; and tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  Id. at (d)(3)(iii).  

A severe muscle disability is evidenced by a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing or soft parts, intermuscular binding and scarring.  38 C.F.R. § 4.56(d)(4)(i) (2013).  A history with regard to this type of injury should include service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound; record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of the inability to keep up with work requirements.  38 C.F.R. § 4.56(d)(4)(ii).  Objective findings of a severe muscle disability are manifested by: ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment.  Id. at (d)(4)(iii).

If they happen to be present, the following would also be signs of severe muscle injury: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.

The Veteran had a VA examination for his left leg in December 2011.  There, the examiner opined that his left leg gastrocnemius strain, first diagnosed in 2008, was at least likely as not proximately due to or the result of his service-connected left ankle condition.  The Veteran reported left calf pain for the prior three years, with no discrete injury.  The pain was evidenced most when he tried to lift heavy objects.  He also reported that prolonged standing caused him increased stiffness and pain.  His left knee range of motion tests were all normal, with no objective evidence of painful motion.  He was able to perform repetitive-use testing.  The examiner marked that the Veteran had no functional loss for the left lower extremity.  His left knee strength testing was normal, as was his joint stability tests.  The Veteran did not possess any scars related to his gastrocnemius strain, nor did he use any assistive devices because of it.  The examiner marked that the condition did impact his ability to work, detailing that the increased left lower leg pain affected his ability to lift heavy objects, walk distances more than half a mile, and stand for prolonged periods of time.   

After review of the relevant evidence, the Board concludes that a 10 percent rating under DC 5311 for the Veteran's left leg gastrocnemius strain better approximates his current symptoms.  The Veteran has competently and credibly reported symptoms of pain, weakness, and fatigue associated with his muscle strain.  A "slight" muscle disability is defined as one exhibiting no "cardinal signs or symptoms."  Pain and fatigue are contemplated as cardinal signs or symptoms under § 4.56(c).  A "moderate" muscle disability, on the other hand, contemplates consistent complaints of the cardinal signs and symptoms.  

However, the criteria for a rating in excess of 10 percent have not been met or more nearly approximated.  Although the Veteran stated that a VA doctor told him the strain was best described as "moderate to severe moderate," the objective and credible evidence of record does not show a moderately severe muscle disability.  There are no indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side; nor do tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  The VA examiner(s) in December 2011 indicated that the Veteran had no functional loss for the left lower extremity and that his left knee strength testing was normal.  Muscle strength testing was largely normal, except for left ankle plantar flexion, which was rated as four out of five.  The examiner reported that there was no muscle atrophy.

Therefore, resolving all doubt in the favor of the Veteran, the Board grants an initial compensable rating of 10 percent for the Veteran's left leg gastrocnemius strain.  See 38 C.F.R. § 4.3.


b. Higher rating for  residuals of a healed fracture of the left medial malleolus

The Veteran contends a rating higher than 20 percent is warranted for the residuals of a healed fracture of the left medial malleolus (a left ankle condition).  As his hearing in July 2013, he reported due to his left ankle condition, he experienced increased pain, limitation of motion, and an affected gait.  

The Veteran's left ankle condition is currently rated at 20 percent disabling under 38 C.F.R. § 4.71a, DC 5271, which is for marked limited motion of the ankle.  The Board notes that a 20 percent rating is the highest rating available for limitation of motion of the ankle under DC 5271.  As the Veteran is assigned the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40, 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80 (1997).
 
Disabilities of the ankle are rated under § 4.71a, DCs 5270 through 5274.  The only code that considers ratings greater than 20 percent in this set is DC 5270 which covers ankylosis of the ankle.  Ankylosis is immobility and consolidation of a joint.  See Dorland's Illustrated Medical Dictionary 86 (28th ed., 1994).  There is no evidence suggesting that the Veteran has ankylosis of the left ankle.  Rather, at his December 2011 VA examination he had range of motion of the left ankle from 10 to 30 degrees, with pain at 25 degrees, and the examiner reported that there was no ankylosis.  Therefore, a higher rating for the left ankle under DC 5270 is not warranted. 


c. Higher rating for lumbosacral strain

The Veteran contends that he is warranted a rating higher that 10 percent for his lower back condition.  At his hearing, the Veteran stated that his back caused him constant pain, limited motion, difficulty in lifting objections, difficulty in sitting for periods of time, and also affected his ability to walk distances.  

The Veteran's service-connected low back disability is rated under DC 5237, lumbosacral strain.  This disability may be rated under the General Rating Formula for Diseases and Injuries of the Spine set forth in 38 C.F.R. § 4.71a, Codes 5235-5243.  Under this General Formula, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires forward flexion of his thoracolumbar (thoracic and lumbar) spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A higher 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, and an even higher and maximum 100 percent rating requires unfavorable ankylosis of her entire spine. 

Under notes to the rating formula: 



Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Diagnostic Code 5243 provides a 10 percent rating when there are incapacitating episodes of intervertebral disc syndrome having a total duration of at least one but less than two weeks during the past 12 months.   A 20 percent rating is assigned there are incapacitating episodes having a total duration of at least two but less than four weeks during the past 12 months.  A 40 percent rating is assigned when there are incapacitating episodes having a total duration of at least four but less than six weeks per year.  A maximum 60 percent rating is available when there are incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year.  Note (1) in Code 5243 defines an incapacitating episode as a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician. 

The Veteran had a VA examination for his thoracolumbar spine in December 2011.  His previous diagnosis of degenerative disc disease was noted and the history of the disability was recorded in detail.  He complained of an increased level of pain and the inability to lift heavy objects.  Specifically, the pain occurred when bending or twisting, or when doing any prolonged sitting or standing.  There was also stiffness.  His range of motion measurements were as follows: forward flexion - 80 degrees; extension - 20 degrees; right lateral flexion - 30 degrees or greater; left lateral flexion - 30 degrees or greater; right lateral rotation - 30 degrees or greater; left lateral rotation - 30 degrees or greater.  The examiner marked that there was no objective evidence of painful motion for each of the measurements.  The Veteran was able to perform repetitive-use testing with 3 repetitions and his range of motion measurements were the same as above.  The examiner further marked that he suffered from functional loss and/or functional impairment of the thoracolumbar spine in the form of less movement than normal.  There was localized tenderness on the paravertebral musculature L2 to L5, more prominent on the left.  Neither guarding nor muscle spasm was present.  Muscle strength testing was largely normal, except for left ankle plantar flexion, which was rated as four out of five.  The Veteran's reflex and sensory exams were normal, while the straight leg raising test was negative.  

The examiner did indicate the Veteran suffered from radiculopathy of the left lower extremity.  He marked that the sciatic nerve was involved on the left side and indicated that the Veteran complained of moderate lower left extremity "intermittent pain" and mild parethesias and/or dysethesias.  The examiner described the severity of the radiculopathy as mild.  Muscle strength of the left lower extremity was 5/5 throughout and reflex and sensory exam were entirely normal.  



The examiner stated that the Veteran did have IVDS of his thoracolumbar spine, but did not experience any incapacitating episodes over the previous 12 months.  The Veteran's previous MRI's were summarized, documenting the degenerative condition of his lower back.  The examiner concluded by marking that the back condition affecting his ability to work, as he could no longer lift heavy objects, and experienced pronounced symptoms when sitting or standing.  

Other evidence of record includes VA treatment records which contain an MRI dated in August 2011 revealing mild exaggeration of kyphotic curvature of the thoracic spine, and a treatment record dated in September 2011 with an assessment of chronic low back pain with degenerative disc and facet disease and muscle spasm and tenderness, chronic.

The Board concludes that a 20 percent rating is warranted for the Veteran's low back disability, based upon evidence of muscle spasm severe enough to result in an abnormal spinal contour, such as abnormal kyphosis.  Again, the August 2011 MRI showed exaggeration of kyphotic curvature and the September 2011 treatment record showed muscle spasm of the lumbar spine.  

However, the criteria for a rating in excess of 20 percent have not been met or approximated.  There is no evidence of forward flexion of the thoracolumbar spine limited to 30 degrees or less or of favorable ankylosis of the entire thoracolumbar spine.  Rather, the Veteran had forward flexion of the lumbar spine to 80 degrees on VA examination in December 2011, which far exceeds the criteria for a 40 percent rating under DC 5237.  The examiner marked that there was no objective evidence of painful motion and the Veteran was able to perform repetitive-use testing with 3 repetitions and his range of motion measurements were the same as above.  The objective findings of record show that the Veteran's painful and/or limited motion of the lumbar spine does not affect its normal working movements beyond the limitations already reflected in the range of motion measurements.  See Mitchel , 25 Vet. App. at 42-43.  Moreover, the evidence does not show that his overall disability is more severe than the 20 percent rating currently assigned based on the clinical findings set forth in the VA examination report.  Accordingly, a higher rating is not warranted under the DeLuca criteria. 

In addition, while the Veteran does suffer from IVDS, there is no evidence of any incapacitating episodes.  The VA examiner in December 2011 noted that the Veteran did not experience any incapacitating episodes over the previous 12 months.  Thus, a higher rating is not warranted under DC 5243.

In short, the Veteran's low back disability more nearly approximates the criteria for a 20 percent rating under DC 5237, for the reasons discussed above.  See 38 C.F.R. § 4.7. 

The Board notes that the Veteran exhibited radiculopathy of the left lower extremity at his VA examination in December 2011.  Thus, a separate 10 percent rating under 38 C.F.R. § 4.124a, DC 8520, is warranted for mild radiculopathy of the left lower extremity during the entire appellate period.  There is no evidence of greater impairment at any time during the entire appellate period.  Specifically, the December 2011 VA examiner described the severity of the radiculopathy as mild; muscle strength of the left lower extremity was 5/5 throughout; and reflex and sensory exam were entirely normal.  Thus, a rating in excess of 10 percent is not warranted.


d. Extra-schedular consideration

For each of the above conditions, the Board has also considered whether the Veteran's claims for higher ratings should be referred for consideration of an extra-schedular evaluation, and has concluded that no such referral is warranted.  As explained above, his symptomatology for each condition, including constant pain, limitation of motion, fatigue, stiffness, change in gait, and decreased ability to walk, sit, or stand for long periods of time, is fully contemplated by each pertinent diagnostic criterion.  See 38 C.F.R. § 4.73, DC 5311, 38 C.F.R. § 4.71a, DCs 5237 and 5271; see also 38 C.F.R. § 4.40, 4.45.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of these regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

Entitlement to an initial 10 percent rating for left gastrocnemius strain is granted.  

Entitlement to a rating higher that 20 percent for residuals of a healed fracture of the left medial malleolus is denied. 

Entitlement to a 20 percent rating for lumbosacral strain is granted.

Entitlement to a separate 10 percent rating for mild radiculopathy of the left lower extremity is granted.  


REMAND

Unfortunately, remand is required for further development of the Veteran's TDIU claim.  The Board sincerely regrets the additional delay that inevitably will result from this additional remand of the claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

The Veteran contends that his service connected disabilities render him unemployable.  Specifically, he states that he had to retire two years early from his job providing boiler room maintenance due to these conditions.  He has provided a December 2011 statement from a VA physician that states, "[i]n my opinion he is unemployable for any occupation that would require repeated walking or standing."  

On remand, the Veteran should be provided VCAA notice as to his TDIU claim, his recent VA treatment records should be obtained, and he should be provided an appropriate VA examination, as set forth below.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran and his representative VCAA notice regarding his TDIU claim.  Include a VA Form 21-8940 Application for Increased Compensation Based on Unemployability for him to fill out and submit.  

2.  Make arrangements to obtain the Veteran's VA treatment records, dated since January 2013.

3. Thereafter, schedule the Veteran for an appropriate VA examination to obtain an opinion on whether it is at least as likely as not (50 percent or greater probability) that his service-connected left gastrocnemius strain, residuals of a healed fracture of the left medial malleolus, lumbosacral strain, and radiculopathy of the left lower  extremity, in the aggregate, render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  

The examiner should consider the Veteran's statement that he had to retire two years early from his job providing boiler room maintenance due to his service-connected disabilities; and the December 2011 statement from a VA physician that, "[i]n my opinion he is unemployable for any occupation that would require repeated walking or standing."  

A complete explanatory rationale, that is, with medical explanation or citation to the record, is to be provided for all opinions offered.
 
4. After completion of the above, and any additional notice or development deemed necessary, adjudicate the TDIU claim at issue.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of his claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


